UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-7383



ROBERT L. NELSON,

                                              Plaintiff - Appellant,

          versus


E. MONTGOMERY      TUCKER,   Chairman,   Virginia
Parole Board,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-1143-AM)


Submitted:   November 20, 1997           Decided:    December 11, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying Appel-

lant's motion for reconsideration of the district court's order

dismissing without prejudice Appellant's 42 U.S.C. § 1983 (1994)

action. We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Nelson v. Tucker, No. CA-97-1143-
AM (E.D. Va. Sept. 4, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2